— Order modified so that petitioner’s motion shall be denied, without prejudice to the bringing of such action by the petitioner as he may be advised against the Rockland County Trust Company, both in its individual and representative capacity, and John F. MacFarlane, both individually and in his representative capacity, for the relief demanded in these proceedings, or such other and further relief as may be just; and as *915so modified the said order is affirmed, without costs. Ho opinion. Jenks, P. J., Hirschberg, Buit, Woodward and Rich, JJ., concurred.